                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANTHONY C. MARINO,                              *
                                                *
       Plaintiff,                               *
                                                *
               v.                               *             Civil Action No. 1:18-cv-11442-IT
                                                *
THOMAS A. TURCO, III, et al.,                   *
                                                *
       Defendants.                              *

                                  MEMORANDUM & ORDER

                                        November 21, 2019


TALWANI, D.J.

       Plaintiff Anthony C. Marino brought an action under 42 U.S.C. § 1983 and M. G. L. c.

231, § 60B, against the Massachusetts Partnership for Correctional Healthcare, LLC (“MPCH”)

and four individual Defendants. Before the court is Defendants’ Motion for Referral to Medical

Malpractice Tribunal [#48]. Because this court finds referral of Plaintiff’s state law claim

merited as to all Defendants pursuant to M. G. L. c. 231, § 60B, the Motion for Referral to

Medical Malpractice Tribunal [#48] is ALLOWED.

   A. Background

       Plaintiff’s complaint seeks damages for ongoing health problems that Plaintiff alleges are

due to the failure of MPCH and its employees to provide him with appropriate and timely

medical care and treatment. Am. Compl. ¶¶ 45-52 [#21]. Marino alleges that he began

experiencing back and neck pain in early 2015 and underwent an MRI and two cervical epidural

injections that year. Id. ¶ 12. He states that shortly before a planned surgical consultation, Marino
violated the terms of his parole and was incarcerated. Id. ¶ 17. Marino remained in custody

between December 2015 and March 2018. Id. ¶¶ 11-17.1

       Marino alleges that MPCH is a corporate entity that contracted with the Department of

Corrections (“DOC”) to provide medical care to DOC prisoners, that Defendant Thomas

Groblewski, D.O., was MPCH’s Statewide Medical Director, that Defendant Rebecca

Lubelczyk, M.D., was employed by MPCH as a physician, that Defendant Elizabeth Louder was

employed by MPCH as Health Services Administrator at MCI Shirley, and Defendant Vanessa

Rattigan were employed by MPCH as Health Services Administrator at Pondville Correctional

Center. Id. ¶¶ 5-9.

       Marino contends that in April 2016, he completed a medical intake at MCI Cedar

Junction, explaining that he had previously received treatment for degenerative cervical disc

disease and was currently experiencing serious pain. Id. ¶ 18. He alleges that in July 2016, he

submitted a form indicating that he was in severe pain, the medication provided by DOC was not

relieving the pain, and he believed his herniated disc had ruptured. Id. ¶ 21. Marino asserts that

the same month, he saw a practical nurse, who noted he had nerve damage and was unable to

move his neck, and a physician’s assistant, who noted that he was in “severe pain” because of his

herniated disc and was suffering weakness in his right arm and grip. Id. ¶¶ 21-22.

       Marino states that in September 2016, he was referred to neurosurgery for evaluation, but

this referral was not approved by Dr. Lubelczyk. Id. ¶ 24. Marino alleges that Dr. Lubelczyk

instead recommended physical therapy and medication and stated she would request an MRI. Id.

Marino asserts that he filed a grievance in December 2016, regarding the delay in treatment and


1
 Marino was incarcerated from December 2015 to April 2016 at the Middlesex House of
Corrections, from April 2016 to June 2016 at MCI Cedar Junction, from June 2016 to May 2017
at MCI Shirley, and from May 2017 until his release in March 2018 at Pondville Correctional
Center. Id. ¶¶ 11-17 [#21].

                                                 2
that Health Services Administrator Louder denied the grievance, recommending physical therapy

and an MRI instead of surgery. Id. ¶ 27. Marino alleges that after seeing a physical therapist who

recommended a neurosurgical evaluation, he underwent a cervical spine MRI in March 2017,

and had a neurosurgical consult in April. Id. ¶¶ 31-32, 34. He asserts that he was diagnosed with

cervical myeloradiculopathy and was told that surgery was warranted because more conservative

measures had failed. Id. ¶ 34. He states further that surgery was scheduled for June but was

canceled. Id. ¶ 35. Marino alleges that he submitted a grievance regarding the delay in his

treatment in October 2017. Id. ¶ 40. He states that Health Service Administrator Rattigan

responded to his grievance, apologizing for the delay and stating that a clinic appointment would

be scheduled “as soon as possible.” Id. Marino alleges that one month later, he submitted another

grievance complaining that it had been more than a month since an “urgent referral” had been

made. Id. ¶ 41. He asserts further that Rattigan did not respond until November 30, 2017, when

she informed him that an appointment had been scheduled for further evaluation. Id. ¶ 41.

Marino states that he underwent a surgical discectomy at Boston Medical Center a month later in

December 2017. Id. ¶ 44.

       Plaintiff brought suit, stating that he currently suffers from acute and chronic pain,

tremors and weakness in both hands, cramping in his left hand, right calf and foot, and severe

emotional distress, which were caused or exacerbated by Defendants’ failure to provide adequate

medical care. Id. ¶ 45. Plaintiff’s Amended Complaint seeks relief under 42 U.S.C. § 1983 for

violation of his civil rights, and under M.G.L. c. 231, § 60B, for medical malpractice. Id. ¶¶ 46-

52 [#21].




                                                 3
       Defendants moved to dismiss Marino’s complaint. Mot. to Dismiss [#35]. The court

denied the motion, rejecting, inter alia, Defendants’ challenge to Marino’s medical malpractice

claim. Order 14-17 [#43].

       Defendants subsequently filed the instant motion seeking referral of the claim to a

medical malpractice tribunal. In connection with the motion, Defendants have submitted

evidence that Louder is a Licensed Independent Social Worker and that Rattigan is a Registered

Nurse, and that both of their licenses are current in Massachusetts. Ex. 1 - Licensee Detail,

Elizabeth Louder (Defs.’ Reply) [#55-1]; Ex. 2 - Licensee Information, Vanessa Ratigan (Defs.’

Reply) [#55-2].

   B. Discussion

       When a party raises a Massachusetts state law claim alleging medical malpractice, a court

generally must refer the claim to a medical malpractice tribunal to determine whether Plaintiff

has submitted evidence sufficient to raise a legitimate question of liability appropriate for

judicial inquiry. M. G. L. c. 231, § 60B; Feinstein v. Mass. General Hosp., 643 F.2d 880 (1st Cir.

1981). “The purpose of the tribunal is to distinguish between unfortunate medical results and

judicially cognizable claims of medical malpractice.” Joseph v. Sweet, 125 F.Supp.2d 573, 575

(D. Mass. 2000).

       For a treatment related claim to be referable, it must be brought against “a provider of

health care,” which the statute defines as “a person, corporation, facility, or institution licensed

by the commonwealth to provide health care or professional services,” and which encompasses a

list of professions including physicians, social workers, and registered nurses. M. G. L. c. 231,

§ 60B; Salpoglou v. Shlomo Widder, M.D., P.A., 904 F.Supp. 34, 35 (D. Mass. 1995) (finding

referral unwarranted because physician was not currently licensed by the state). In addition, the



                                                  4
subject matter of the claim must “implicate the professional judgment or competence of a

provider.” Vasa v. Compass Med. P.C., 921 N.E.2d 963, 966 (Mass. 2010). Referral is

appropriate only where there is an “issue of medical malpractice, error, or mistake.” M. G. L. c.

231, § 60B. See also Lenninger v. Franklin Med. Ctr., 404 Mass. 245, 247-48 (1989) (finding

referral unwarranted because plaintiff’s claimed harm arose from failure to comply with civil

commitment statute and was unrelated to medical judgment or treatment).

       Plaintiff concedes a malpractice tribunal must be convened for the medical malpractice

claim brought against Dr. Groblewski and Dr. Lubelcyzk, Pl.’s Opp. To Defs.’ Mot. for Referral

2 [#52], and does not oppose referral of the medical malpractice claim against MPCH. Plaintiff

contends, however, that referral is not warranted for the medical malpractice claim against

Defendants Louder and Ratigan because: 1) Plaintiff did not allege in his complaint that Louder

and Rattigan are licensed health care providers; and 2) these two Defendants’ alleged actions did

not involve medical judgment.

       That Plaintiff did not specifically allege that Louder and Rattigan were licensed providers

of health care under M. G. L. c. 231, § 60B, is not determinative. The statute itself includes no

requirement that referral determinations must be based solely on the allegations of the complaint,

and Plaintiff offers no support for such a construction. Based on Defendants’ unrebutted

submission, Louder is a Licensed Independent Social Worker and Rattigan is a Registered Nurse,

and both are currently licensed in Massachusetts. Social workers and registered nurses are

specifically identified as providers of health care under the statute.

       In addition, based on Marino’s alleged facts, the claims brought against Rattigan and

Louder are “treatment related,” as his claims rely in part on allegations about their medically-

related treatment decisions. See Johnston v. Stein, 29 Mass. App. Ct. 996, 997 (1990) (“[W]e



                                                  5
look to the substance, not the legal theory adopted [by the Plaintiff]”). Even though the two

defendants have been sued in roles in which they responded to Plaintiff’s grievances, the medical

malpractice claim against them is based on their professional, medically informed judgment and

competence to make a decision as to the disposition of those grievances. See Order 15-16

(allowing Plaintiff to proceed on his medical malpractice claim against Defendants Louder and

Rattigan) [#43]. Plaintiff alleges that the harm to his health was caused, in part, by the “failure . .

. to provide Plaintiff with the care and treatment that conformed to the standard of care . . .” and

that all Defendants, including Defendant Rattigan and Defendant Louder, “owed Plaintiff a duty

to provide him with adequate medical care and treatment.” Am. Compl. ¶¶ 45, 51 [#21].

According to Marino’s alleged facts, Defendant Louder reviewed Plaintiff’s grievance related to

alleged delays in treatment in December 2016 and decided that “[a]t this time surgery is not

indicated, and more conservative measures, including physical therapy and an MRI are

recommended.” Id. ¶ 27. Similarly, Marino alleges that Defendant Rattigan reviewed Plaintiff’s

grievance related to alleged delays in treatment in mid-October 2017, and despite promising an

“urgent referral” to re-evaluate Plaintiff for surgery, she did not respond with an appointment

confirmation until November 20, 2017, and surgery was not performed until December 13, 2017.

Id. ¶¶ 40-41.

       Considering the substance of the case and Plaintiff’s alleged facts, Plaintiff’s medical

malpractice claim against all five Defendants is treatment-related and is directed at providers of

health care, as defined by M. G. L. c. 231, § 60B. Under the statute, the court must refer the

claim to a medical malpractice tribunal.




                                                   6
   C. Conclusion

       Accordingly, for the foregoing reasons, the Defendants’ Motion for Referral to Medical

Malpractice Tribunal [#48] is ALLOWED. Plaintiff’s medical malpractice claim, Count Two of

the Amended Complaint [#21], is hereby REFERRED.

       IT IS SO ORDERED.

       November 21, 2019                                         /s/ Indira Talwani
                                                                 United States District Judge




                                              7
